IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 00-41441
                          Conference Calendar



ERNEST GUERRA,

                                           Plaintiff-Appellant,

versus

BETTY JESTER, RN; CLIFFORD R. ENGLISH, LVN;
REGINALDO STANLEY, Medical Director; TEXAS
DEPARTMENT OF CRIMINAL JUSTICE PRISON SYSTEM,

                                           Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 5:00-CV-132
                       --------------------
                         October 26, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Ernest Guerra (TDCJ # 642307) appeals the district court’s

dismissal as frivolous of his pro se and in forma pauperis (IFP)

civil rights complaint wherein he asserted that the defendants

used “excessive force” against him by putting some sort of

chemical in his food and that he was denied medical treatment on

various occasions.     The district court determined that the

complaint was frivolous after conducting a hearing pursuant to



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-41441
                                 -2-

Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985).      Guerra timely

appealed and was granted leave to appeal IFP.

     Guerra’s own testimony at the Spears hearing rebuts his

assertion that he was denied medical care.      See Denton v.

Hernandez, 504 U.S. 25, 32-33 (1992).      Moreover, none of his

allegations relate to a medical condition that posed a

substantial risk of serious harm.    See Farmer v. Brennan, 511

U.S. 825, 847 (1994).    With regard to the food-tampering

allegation, the district court gave Guerra the opportunity to

present additional facts which supported his food-tampering

claims.    Not only did Guerra fail to support his claim, he

admitted that he was only guessing when he speculated that his

medical conditions were the result of the alleged poisoning.       We

reject Guerra’s attempts to set forth a number of claims relating

to incidents which occurred after he was transferred from the

Telford Unit.    See Douglass v. United Servs. Auto Ass’n, 79 F.3d

1415, 1428 (5th Cir. 1996)(en banc).

     Guerra’s appeal is without arguable merit and is frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, it is DISMISSED.      See 5TH CIR.

R. 42.2.   The dismissal of this appeal and the dismissal as

frivolous by the district court each count as a “strike” for

purposes of 28 U.S.C. § 1915(g).    See Adepegba v. Hammons, 103

F.3d 383, 387-88 (5th Cir. 1996).    Guerra therefore has two

“strikes” under 28 U.S.C. § 1915(g).    We caution Guerra that once

he accumulates three strikes, he may not proceed IFP in any civil

action or appeal filed while he is incarcerated or detained in
                           No. 00-41441
                                -3-

any facility unless he is under imminent danger of serious

physical injury.   See 28 U.S.C. § 1915(g).   All outstanding

motions are DENIED.

     APPEAL DISMISSED; SANCTIONS WARNING ISSUED; MOTIONS DENIED.